OFFICE   qF THE ATTORNEY        GENERAL    OF TEXAS

                                   AUSTIN




Honorable Harry Knox, Chairma
State Board of Control
Austin,  ‘l’em~8     5 ),   .
Dear Sir:
                        ,.



tion or this departmont    the quo
ofriolal   bonds or all eleomosyn
keeper-aooountant   0r eleemoe
out 0r the appropriationa     m
tlon for uaupport and ma+



                                                    nd *in the sum of
                                                    nd conditioned  ~for

                                            mosmary inotitution     shall,
                                            e of his duties,    make and
                                           n the sum 0r QlO,oOo, pay-
                                        r0r the ru,   raitmd, aoou-              *
                                        his ‘dutiee.
                               revision    of the general     law whioh stipu-
                               of furnishing     suoh orrfoiol.    bond6 shall
                                LikewSae,: there is no 8po0iri0 provi-
                          ation bill providtng        appropriation8    for
                          tiona direoting       or allowing     payment 0r thd
prenium      on euoh orf’ioial      bonds from State.iUads.
           Your queetion     is answered in the negative.      This de-
partment hae several    times ruled    that where an xf fioer or em-
ployee is required   by law to furnieh      bond before entering   upon
the duties of his orrioe~ or employment, and there ia no PrOvi~
aion or the statupee    or epeoitio    Atem in the appropriation        ,.
                                       I ~~
                        j I‘,.
Ronoreble   Harry Knox, Ohairman,    Page’2


bill allowing   or pr&dirvx     tar the payment of the premium on
suoh bond by the State,     the’ expenee of iurniehiq      such bond
is doened to be personal      to the enployco or officer      and oan-
not be paid out of general      expense f’unde provided by appro-
priation  to the partlouler     Gtato department   or Institution.
SO* opinions Noa. O-2092, O-3666, and O-3032.
                                                       Pour8very truly
                                        ATTORRlIY OplNwAL OF TEXAS




                                                                    ;.


                                                   .                     I




                                                                .            ,-’



                                                                                   :


                                                          ,‘,
                                              .’




                                .’
                        ‘,

                                2                                                      -

                                        !
                                        i
                    f